DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 10/21/2021.
Applicant’s cancelation of claim 3 is acknowledged and require no further examining.  Claims 1-2 and 4-10 are pending and examined below.

Terminal Disclaimer
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10807226 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The back wall between the stator and the fan as stated in claim 1; and
The side walls and overlapping motor housing formed around the fan as stated in claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “the back wall being located between the stator and the fan” renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter. On page 5 paragraph 23 of the Specification, the intermediate housing is disclosed providing a back wall as part of the fan baffle.  The Specification does not disclose the back wall is between the stator and the fan.  Therefore, the feature is considered new matter.
Regarding claim 1, the phrase “the fan is located radially internally within the one or more side walls of the intermediate housing and a portion of the motor housing overlapping the side walls” also renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 4 paragraph 21, the intermediate housing is disclosed to surrounds, at least in part, the fan.  The Specification does not disclose the fans is located within the side walls and a portion of the motor housing overlapping the side walls.  Therefore, the feature is considered new matter.
Claims 4-9 are dependent of claim 1 and include all the same limitations


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over reference Decker (2155082) in view of reference Hester et al. (2014/0338948).
Regarding claim 1, Decker discloses a power tool comprising:
a motor housing (2);
a transmission housing (4) disposed adjacent the motor housing (2) with a gap therebetween;
a electric motor (1) mounted within the motor housing (2),
wherein the motor (1) has a stator (see figure 4 below) and a rotor (see figure 4 below) driving a motor spindle (5);
a fan (6) mounted on the motor spindle (5) to generate an airflow;
a transmission mechanism (20, 21) mounted within the transmission housing (4) that uses the rotary output of the motor (1) to drive a cutting tool (13); and
an intermediate housing (12) disposed between the electric motor (1) and the transmission mechanism (20, 21), wherein the intermediate housing (12) comprises:

wherein the fan (6) is located radially internally within the one or more side walls (see figure 3 below) of the intermediate housing (12) and a portion of the motor housing (2) overlapping the side walls (see figure 3 below); and 
one or more external walls (see figure 3 below) extending substantially-radially outwardly from the axial end of the one or more side walls (see figure 3 below) to fill a gap formed between the transmission housing (20, 21) and the motor housing (2) in the axial direction.
(Figure 1, 3, 4 and Page 2 column 1 lines 23-31, 36-40, 48-55) 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotor)][AltContent: textbox (Stator)][AltContent: textbox (Decker)]
    PNG
    media_image1.png
    346
    738
    media_image1.png
    Greyscale

[AltContent: textbox (External Wall)][AltContent: arrow][AltContent: textbox (Side Wall)][AltContent: arrow][AltContent: textbox (Decker)]
    PNG
    media_image2.png
    589
    678
    media_image2.png
    Greyscale

However, Decker do not disclose a back wall located between the stator and the fan.
Hester et al. disclose an intermediate housing (270) comprising a back wall (see figure 3B) and side walls (276), wherein the back wall (see figure 3B) is located adjacent an axial end of the motor (250), wherein the side walls (276) extending axially form an outer circumference of the back wall, and wherein the axial end of the side walls (276) opposite the back wall engages transmission (114). (Figure 1B, 3A, 3B, and Page 3 paragraph 28, 29, 32) 
[AltContent: textbox (Hester et al.)][AltContent: textbox (Back Wall)][AltContent: arrow]
    PNG
    media_image3.png
    345
    367
    media_image3.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the 
Regarding claim 2, Decker modified Hester et al. disclose the back wall (Hester et al. – see figure 3B above) of the intermediate housing (Decker – 12) forms a baffle (Hester et al. – 274) for the fan (Decker – 6). (Hester et al. – Figure 3B and Page 3 paragraph 30)
Regarding claim 7, Decker modified Hester et al. disclose the length of the one or more external walls (Decker – see figure 4 above) in the axial direction corresponds to a size of the gap between the transmission housing (Decker – 4) and the motor housing (Decker – 2) in the axial direction. (Decker – Figures 1, 4)

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over reference Decker (2155082) in view of reference Hester et al. (2014/0338948) as applied to claim 2 above, and further in view of reference Hartmann (8479840).
Regarding claim 4, Decker modified Hester et al. disclose the claimed invention as stated above but do not disclose side grills adjacent to the side walls.
Hartmann discloses power tool (1) comprising: air guide baffle (11) surrounding a fan wheel (4); and a housing (2) surrounding the air guide baffle, wherein the housing comprises a plurality of side grills (7a, 7b, 7c) through which airflow is expelled out of the power tool. (Figure 1 and Column 3 lines 49-52, Column 4 lines 33-40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the external 
When modifying Decker by incorporating the side grills as taught by Hartmann, the side grills are interpreted to be situated in the external walls.
Regarding claim 5, Decker disclose a length of the external wall (see figure 4 above) corresponds to the gap between the transmission housing (4) and the motor housing (2) in the axial direction.  When modifying Decker in view of Hartmann, the side grills are interpreted to be situated in the external walls.
Therefore, Decker modified Hester et al. and Hartmann is interpreted to disclose the one or more side grills fill the gap formed between the transmission housing and the motor housing in the axial direction on sides of the power tool.
Regarding claim 6, Decker disclose a length of the external wall (see figure 4 above) corresponds to the gap between the transmission housing (4) and the motor housing (2) in the axial direction.  When modifying Decker in view of Hartmann, the side grills are interpreted to be situated in the external walls.
Therefore, Decker modified Hester et al. and Hartmann is interpreted to disclose the width of the grill in the axial direction corresponds to a size of the gap between the transmission housing and the motor housing in the axial direction.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over reference Decker (2155082) in view of reference Hester et al. (2014/0338948) as applied to claim 1 above, and further in view of reference Nakada et al. (4463473).
Regarding claim 8, Decker modified Hester et al. disclose the claimed invention as stated above but do not disclose the back wall supports the axial end of the stator.
Nakada et al. disclose a system comprising: a motor (3); and a housing (1) situated around the motor, wherein the housing comprising a wall adjacent the axial end of the motor, wherein said wall comprising rubber supports (27, 28) that supports the axial end of the motor. (Figure 4 and Column 2 lines 53-55)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the back wall of Hester et al. by incorporating the rubber supports as taught by Nakada et al., since such a modification would help reduce vibrations, thereby making the overall tool more desirable.
Regarding claim 9, Decker modified Hester et al. and Nakada et al. disclose rubber supports (Nakada et al. – 27, 28) provided between the back wall (Hester et al. – see figure 3B above) of the intermediate housing (Decker – 12) and the axial end of the stator (Decker – see figure 4 above) of the electric motor (Decker – 1) to provide axial support for the stator (Decker – see figure 4 above) relative to the intermediate housing (Decker – 12). (Nakada et al. – Column 2 lines 53-55)

Allowable Subject Matter
Claim 10 is allowed.

Response to Arguments
The Amendments filed on 10/21/2021 have been entered.  Applicant’s cancelation of claim 3 is acknowledged and require no further examining.  Claims 1-2 and 4-10 are pending in the application.

In response to the arguments of the objections toward the Drawings, Examiner finds the arguments not persuasive.
Applicant states:
Further, as shown in Figs. 3 and 6C and described in para. [0021], the back wall 100 extends from the right end of the side walls 102 and is indisputably located between the stator 6 and the fan 44.

Figures 6C do show a back wall (100), but neither Figures 3 nor 6C show the back wall being situated between the stator and the fan.  Paragraph 21 states the intermediate housing, at least in part, surrounds the fan.  Paragraph 21 does not disclose the back wall extends from the rend end of the side walls, and does not disclose the back wall is indisputably located between the stator and the fan.  Even if paragraph 21 did explicitly disclose the back wall is located between the stator and the fan, it does not compensate the Drawings from not showing the claimed subject matter.  “The drawings in a nonprovisional application must show every feature of the invention specified in the claims” [MPEP 608.02 (d)]
Applicant states:
However, claim 1 is amended to recite, “the fan is located radially internally within the one or more side walls of the intermediate housing and a portion of the motor housing overlapping the side walls.” This feature is fully shown in Figs. 2 and 3.

Figures 2 and 3 show a vertical cross section view of the drill, and show the fan being situated adjacent to the motor.  Figures 2 and 3 do not show the side walls, the portion of the motor housing overlapping the side walls, and the fan located within the side walls and the portion of the motor housing overlapping the side walls.

In response to the arguments of the rejections under 35 U.S.C. 112(a), Examiner finds the arguments not persuasive.
Applicant states:
Claims 1-10 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. … Claim 1 is amended without prejudice to remove the feature.  Withdrawal of this rejection is respectfully requested.

The amendments do address the rejections pertaining to the phrase “an axial end of the one or more side walls opposite the back wall engages the transmission mechanism”, but the amendments do not address the rejection pertaining to the phrase “the back wall of the intermediate housing is located between the stator and the fan”.
In the arguments toward the Drawing objections, Applicant states Figures 3 and 6C show the feature and paragraph 21 discloses the feature.  Figures 6C do show a back wall (100), but neither Figures 3 nor 6C show the back wall being situated between the stator and the fan.  Paragraph 21 states the intermediate housing, at least in part, surrounds the fan.  Paragraph 21 does not disclose the back wall extends from the rend 

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Strözel et al. modified by reference Hester et al. (2014/0338948), in view to the amendments to the claims, Examiner withdraw the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Decker (2155082).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731